Citation Nr: 0804962	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities with superimposed carpal tunnel 
syndrome, to include as due to service-connected diabetes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1987. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan (hereinafter RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran was afforded a VA examination in March 2004 to 
determine whether peripheral neuropathy of the upper 
extremities, with superimposed carpal tunnel syndrome, was 
related to the veteran's service-connected diabetes.  The 
examination revealed no neurologic or other deficits in the 
lower extremities, and the examiner concluded that the 
sensory motor polyneuropathy involving both limbs, with 
bilateral carpal tunnel syndrome, demonstrated at that time 
thus "would be a most unusual manifestation of diabetic 
polyneuropathy because of the entirely normal findings in the 
lower extremities."  In explaining this conclusion, the 
examiner stated "[c]haracteristically, the lower extremities 
are involved first and the upper extremities later."  

Thereafter, neuropathy in the lower extremities was 
demonstrated, and service connection for peripheral 
neuropathy in the left and right lower extremities was 
granted by an August 2006 rating decision.  In addition, 
evidence from private physicians dated in November 2004 and 
June 2003 suggests a relationship between upper extremity 
neuropathy to diabetes.  As such, and given that fact that 
the premise upon which the March 2004 opinion was rendered is 
no longer valid to the extent that neuropathy that has been 
demonstrated in the lower extremities, the Board concludes 
that another VA examination that includes an opinion as to 
whether peripheral neuropathy of the upper extremities with 
superimposed carpal tunnel syndrome is related to diabetes is 
necessary in order to comply with the duty to assist the 
veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any neurologic disorder 
of the upper extremities, to include 
peripheral neuropathy of the upper 
extremities, with superimposed carpal 
tunnel syndrome.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical 
evidence, the examiner must state whether 
any neurologic disorder of the upper 
extremities found is related to the 
veteran's military service.  The examiner 
must also state whether any diagnosed 
neurologic disorder is due to or 
aggravated by any service-connected 
disorder, to include diabetes.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim on appeal must 
be readjudicated by the RO.  If the claim 
remains denied, a supplemental statement 
of the case must be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

